ORDER

PER CURIAM.
Charles Wysinger appeals from the trial court’s judgment entered upon his convictions of trafficking in the second degree, Section 195.233;1 possession of a con*857trolled substance, Section 195.202; and failure to appear, Section 544.665. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment was supported by sufficient evidence and the trial court did not commit plain error in advising the jury to continue its deliberation. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.